DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on December 18, 2018.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17:  The use of pronouns, such as “its”, in a claim render that claim indefinite as it is unclear as to which element or step is being further limited.  As such the meets and bounds of the claim cannot be determined.  Structural limitations and steps must always be referred to by name.

Regarding claims 18-20:  These claims are rejected due to their dependence on claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carelli et al. (US 2013/0068007, Car) in view of Suheil et al. (US 2017/0122097, Suheil).

Regarding claim 1: Car discloses a well testing apparatus Fig 1 comprising: 
multiple tanks 5 – A-D (see reproduction of Figure 1 below) for receiving fluids [0048]; 
multiple tank manifold skids 51 – Fig 8 connected to the multiple tanks, wherein each of the tank manifold skids includes: 
a platform E (see reproduction of Figure 6 below); 
first pipework F (see reproduction of Figure 8 below) that is mounted on the platform and cooperates with the first pipework of another tank manifold skid to enable fluid communication between the tank manifold skids via the first pipework [0053], [0066]; 
second pipework F (see reproduction of Figure 8 below) that is mounted on the platform and enables fluid communication between the first pipework of the tank manifold skid and a tank, of the multiple tanks, that is connected to the tank manifold skid [0053], [0066]; and 
valves [0064] – H (see reproduction of Figure 6 below); not disclosed as valves however [0064] indicates that there are valves and “H” appears to be valves mounted on the platform for controlling flow of fluids through the second pipework to the tank that is connected to the tank manifold skid [0064]; 
a pump manifold skid 60 – [0054] coupled in fluid communication with the multiple tank manifold skids, the pump manifold skid including: 
J (see reproduction of Figure 9 below); 
fluid manifolds I (see reproduction of Figure 9 below) mounted on the additional platform; 
fluid transfer pumps [0055] mounted on the additional platform; and 
valves [0055] mounted on the additional platform for controlling flow of the fluids between the multiple tank manifold skids and the fluid manifolds mounted on the additional platform; and 
a control system [0054], [0055] including the valves mounted on the platform, the valves mounted on the additional platform Fig 9 – [0055], wherein the control system includes control panels 64, 65 and is configured to permit the valves mounted on the platform and the valves mounted on the additional platform to selectively control flow of the fluids from a separator 11 to the multiple tanks via the pump manifold skid and the multiple tank manifold skids [0055].

[AltContent: arrow][AltContent: arrow][AltContent: textbox (H)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A-D)]
    PNG
    media_image1.png
    489
    564
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    412
    563
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (G)][AltContent: arrow][AltContent: textbox (F)]
    PNG
    media_image3.png
    501
    488
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (I)][AltContent: arrow][AltContent: textbox (J)]
    PNG
    media_image4.png
    450
    532
    media_image4.png
    Greyscale


Car discloses that the valves on each platform are controlled to control the flow of fluid from the separator to the tanks however fails to disclose that this is done by a control unit that is configured to permit remote actuation.
Suheil discloses a well production system that includes multiple tanks 22 that are connected to multiple separators 20.  The entire system is controlled by a monitoring system 26 – [0026]-[0028], [0032]-[0040] that provides for remote actuation via handheld electronic devices [0040].  While the system of Suheil does not include multiple platforms on which the different equipment is positioned, Suheil is a system that involves the flow of fluid from separators to storage tanks [0024].
[0040].

Regarding claim 2:  Wherein the fluid manifolds of the pump manifold skid include an oil manifold, a water manifold, and a gas manifold each mounted on the additional platform [0006] of Car.

Regarding claim 3:  Wherein the fluid transfer pumps of the pump manifold skid include an oil transfer pump and a water transfer pump each mounted on the additional platform [0006] of Car.

Regarding claim 5:  Wherein the multiple tank manifold skids are connected in series with one another Fig 1 of Car.

Regarding claim 6:  Wherein the multiple tank manifold skids are coupled together in a single row Fig 1 of Car.

Regarding claim 8:  Wherein the control unit control panels 64, 65 are mounted on the platform as shown in Figure 9 thus the control unit of Car, as modified, would be located on the platform is mounted on the additional platform of the pump manifold skid.

Regarding claim 9:  Wherein a human-machine interface 60 of Suheil for the control unit is mounted on the additional platform of the pump manifold skid.

Regarding claim 10:  The well testing comprising a human-machine interface [0040] of Suheil for the control unit, wherein the human-machine interface is provided as a mobile device that is configured to facilitate remote actuation of the valves mounted on the platform and of the valves mounted on the additional platform via the mobile device [0040] of Suheil.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Car in view of Suheil as applied to claim 1 above, and further in view of DeWald (US 4,522,258).

The apparatus of Car, as modified, includes tank skids that each include multiple tanks and each of these tank skids are connected to a single tank manifold skid.  Car, as modified, fails to disclose that the multiple tank manifold skids are connected to the multiple tanks in a one-to-one ratio.
DeWald discloses a well testing apparatus.  The apparatus of includes tank manifold 111-115 that is connected to a single tank 100.  DeWald also discloses that the apparatus can include multiple tanks claim 1(g).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Car in view of Suheil as applied to claim 1 above, and further in view of Oliver, Jr. et al. (US 4,352,739, Oliver).

Car, as modified, discloses that a first tank manifold skid and a second tank manifold skid that are connected in-line with one another Fig 1 of Car but fails to disclose that a third tank manifold skid that is not connected in-line with the first and second tank manifold skids.
Oliver discloses a well completion and workover fluid filtration system.  The system includes a series of tanks 46, 48, 54 fluidly connected to a separator 64/78.  As seen in Figure 3, the two tanks 46, 48 are connected in-line with each other while the third tank 54 is not connected in-line with the other tanks.  The third tank 54 is positioned at a 90 degree angle to the other tanks.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Car so that the 

It is recognized that Oliver discloses the arrangement of tanks and not tank manifolds.  However, as Car discloses that the tank manifolds are directly secured to the front of the tank skids, Car, as modified by Oliver, would have the respective tank manifold skids positioned with the tanks.  As such, the first and second tank manifold skids would be connected in-line while the third tank manifold skid would not be.

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Car.

Regarding claim 11:  Car discloses a method comprising: 
assembling a modular portion of a well testing apparatus, wherein assembling the modular portion includes:
coupling a first surge tank to a first tank manifold skid [0063], Fig 1;
coupling a second surge tank to a second tank manifold skid [0063], Fig 1; and
coupling the first tank manifold skid to the second tank manifold skid [0063], Fig 1; and 
[0057]-[0062].

Car discloses all of the limitations of the above claim(s) except for the assembling taking place at a non-wellsite location and the assembled unit transported to the wellsite to be connected to other equipment.  
Car does disclose that each of the separate modules is certified to be lifted and repositioned [0038], [0049], [0050], [0055] and also discloses the need to reduce installation time of rig equipment and increase overall safety by reducing the equipment moved around the rig [0036].
As such, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Car so that the tank and manifold modules were pre-assembled together at a non-wellsite location and then transported to the wellsite to be interconnected into the rig system in order to have further reduced the installation time on the rig.  This would have achieved the predictable result of decreasing the amount of equipment being moved around the rig floor thus reducing possible injury to rig personnel.  

Regarding claim 12:  Car, as modified, discloses all of the limitations of the above claim(s) except for the modular portion also including the pump manifold skid.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Car so that the pre-

Regarding claim 13:  Car, as modified, discloses all of the limitations of the above claim(s) except for the modular portion including a third surge tank to a third tank manifold skid coupled to the second tank manifold skid.  Car does disclose that the apparatus can include more than two tank skids which would require more than two tank manifold skids [0053].  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Car so that the pre-assembled modular portion also included a third tank with a third tank manifold skid coupled to the second tank manifold skid in order to have further reduced the installation time on the rig.  This would have achieved the predictable result of decreasing the amount of equipment being moved around the rig floor thus reducing possible injury to rig personnel.

Regarding claim 14:  Wherein transporting the assembled modular portion as the single unit from the non-wellsite location to the wellsite includes transporting the assembled modular portion from an onshore, non-wellsite location to an offshore rig [0004], [0007] of Car.

Regarding claim 15:  The method further comprising installing the assembled modular portion as a part of the well testing apparatus on the offshore rig [0004], [0007] of Car.

Regarding claim 16:  Car, as modified, discloses all of the limitations of the above claim(s) except for the assembling the modular portion of the well testing apparatus at the non-wellsite location including assembling a part of the modular portion at a first non-wellsite location and assembling another part of the modular portion at a second non-wellsite location.
However, it would have been obvious to one of ordinary skill in the art that the various components of the overall well testing apparatus maybe be made and assembled at different factories before being brought together.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that this would have allowed the each factory or site to be specialized in a given component, such as the tank manifold skids and pump manifold skids.  This would have achieved the predictable result of increasing quality control and thus the effectiveness and safety of each component.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Car in view of DeWald.

Regarding claim 17:  Car discloses a well testing apparatus Fig 1 comprising:
a separator 11;
multiple fluid tank modules 5 – A-D (see reproduction of Figure 1 above) each having a fluid tank 31, 32 connected to a tank manifold skid 51; and
a pump manifold module 60 – [0064] coupled to the separator and to each of the multiple fluid tank modules such that each of the fluid tanks of the multiple fluid tank modules is coupled to the separator via its own single tank manifold skid and the pump manifold module [0054], [0055], Fig 9.

Car discloses all of the limitations of the above claim(s) except for each tank module having a single fluid tank connected to a single tank manifold skid.
DeWald discloses a well testing apparatus.  The apparatus of includes tank manifold 111-115 that is connected to a single tank 100.  DeWald also discloses that the apparatus can include multiple tanks claim 1(g).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Car so that each tank had its own manifold skid, as taught by DeWald, in order to have been to repair or replace the manifold for each tank independent of the others.  This would have achieved the predictable result of not having to disconnect more than one tank if elements of the manifold needed replacement or repair.  This would save time and money in the overall operation.

Regarding claim 18: Wherein the pump manifold module includes multiple manifolds mounted on a shared skid [0006].

Regarding claim 19:  The apparatus comprising a controller 64, 65 – [0055] (control of the components is disclosed thus there must be a “controller” of some sort) configured to control components of the pump manifold module and each of the multiple fluid tank modules.

Regarding claim 20:  Wherein the controller is mounted on a skid of the pump manifold module Frig 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
12/1/2021